Exhibit 10.7 EXECUTION VERSION Dated 28 March 2014 KYUDEN SARULLA PTE . LTD . ORSARULLA INC., PT MEDCO GEOPOWER SARULLA SARULLA OPERATIONS LTD SARULLA POWER ASSET LIMITED as the Borrower JAPAN BANK FOR INTERNATIONAL COOPERATION as JBIC MIZUHO BANK, LTD. as the JBIC Facility Agent JBIC FACILITY AGREEMENT relating to the SARULLA GEOTHERMAL POWER PROJECT 9 Raffles Place #42-02 Republic Plaza Singapore 048619 (65) 6536 1161 (Tel) (65) 6536 1171 (Fax) www.lw.com Contents Section Page 1. DEFINITIONS AND INTERPRETATION 2 2. THE JBIC FACILITY 7 3. PURPOSE 8 4. ELIGIBLE CURRENCY 8 5. ADVANCES AND CONDITIONS PRECEDENT 8 6. CONDITIONS PRECEDENT 10 7. REPAYMENT AND PREPAYMENT OF THE ADVANCES 11 8. INTEREST 13 9. FEES 16 REPRESENTATIONS AND WARRANTIES 17 COVENANTS 18 EVENTS OF DEFAULT 21 CHANGES TO THE JBIC FINANCE PARTIES 22 CHANGES TO THE BORROWER 23 THE JBIC FACILITY AGENT 23 PAYMENT MECHANICS 27 INDEMNITIES 29 BENEFIT OF AGREEMENT 32 NOTICES 32 CALCULATIONS AND CERTIFICATES 33 SEVERABILITY 33 REMEDIES AND WAIVERS 33 COUNTERPARTS 34 AMENDMENTS 34 GOVERNING LAW 34 DISPUTE RESOLUTION 34 RELEVANT CURRENCY 34 NO THIRD PARTY BENEFICIARIES 35 ENGLISH LANGUAGE 35 SIGNATORIES SCHEDULE 1 S1-1 MONITORING FORM SCHEDULE 2 S2-1 ADVANCE PROCEDURES SCHEDULE 3 S3-1 REPAYMENT SCHEDULE i THIS JBIC FACILITY AGREEMENT (this Agreement ) is dated as of 28 March 2014 and made between: KYUDEN SARULLA PTE. LTD. , a limited liability company established under the laws of Singapore whose registered head office is at 158 Cecil Street, #11-01, Singapore 069545 (the Kyushu Borrower Entity ); ORSARULLA INC ., an exempted company with limited liability incorporated in the Cayman Islands with registered number 186158 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the Ormat Borrower Entity ); PT MEDCO GEOPOWER SARULLA , a limited liability company established under the laws of the Republic of Indonesia whose registered head office is at The Energy Building 50th Floor SCBD Lot 11A Jl. Jend Sudirman Kav. 52-53, Jakarta 12190, Indonesia (the Medco Borrower Entity ); SARULLA OPERATIONS LTD , an exempted company with limited liability incorporated in the Cayman Islands with registered number 196738 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the Operator ); SARULLA POWER ASSET LIMITED , an exempted company with limited liability incorporated in the Cayman Islands with registered number and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the Itochu Borrower Entity ); JAPAN BANK FOR INTERNATIONAL COOPERATION (together with its successors, JBIC ); and MIZUHO BANK, LTD ., as facility agent for JBIC (in such capacity, the JBIC Facility Agent ). WHEREAS: (A) The Borrower proposes to design, develop, engineer, procure, construct, erect, commission, test, operate and maintain a geothermal power plant and related facilities and assets in Sarulla, North Sumatra, Indonesia, with an aggregate plant rated capacity of up to 330 MW (net) and whose output will be sold to PLN. (B) The Borrower, JBIC and the other parties named therein have entered into the Common Terms Agreement dated as of the Signing Date (the Common Terms Agreement ) which, among other things, establishes common terms and conditions for the extension of credit to the Borrower in connection with the Project. (C) The Borrower has entered into the ADB Facility Agreement with ADB in certain capacities. Pursuant to the ADB Facility Agreement, on the terms and conditions contained therein, ADB (in a certain capacity) will provide Advances to the Borrower under the ADB Facility. (D) The Borrower has also entered into the Covered Lenders Facility Agreement with the Covered Lenders and the Covered Lenders Facility Agent. Pursuant to the Covered Lenders Facility Agreement, on the terms and conditions contained therein, the Covered Lenders will provide Advances to the Borrower under the Covered Lenders Facility, with such Advances being covered, pursuant to the EPRG, by JBIC with respect to certain political risks. 1 (E) The Borrower has requested that JBIC extend credit to it in a maximum aggregate amount of USD492,000,000 the proceeds of which will be used by the Borrower in accordance with Clause 2.4 ( Purpose ) of the Common Terms Agreement and the applicable provisions of this Agreement. (F) JBIC has agreed to extend credit to the Borrower in a maximum aggregate amount of USD492,000,000 on the terms and conditions set out in the Common Terms Agreement and this Agreement with a view to assisting the successful implementation and completion of the Project. IT IS AGREED as follows: 1. DEFINITIONS AND INTERPRETATION Definitions In this Agreement, unless the context requires otherwise or unless otherwise defined in this Agreement, the following terms have the following meanings: Actual Amount has the meaning given to it in Section 9.1 ( Commitment Fee ) . Advance means a loan made or to be made (as the context requires) by JBIC pursuant to this Agreement. Advance Procedures means the procedures described in Section 5.2 ( Advance Procedures ) and Schedule 2 ( Advance Procedures ) or such other advance procedures as may be agreed between the Parties from time to time. Agreement has the meaning given to it in the Preamble. Available Commitment means, on any date, the JBIC Commitment on that date less the aggregate Principal Amount of all Advances made as of that date. Breakage Costs has the meaning given to it in Section 7.7 ( Breakage Costs ). Bribery means: (a) an act of any person intentionally to offer, promise, or give any commission, bribe, pay-off, kickback, pecuniary or other advantage, whether directly or through intermediaries, to any Public Official, for such Public Official or for a third party, in order that such Public Official act or refrain from acting in relation to the performance of official duties (including, any use of such Public Official's position, whether or not within such Public Official's authorized competence) in order to obtain or retain business or other improper advantage in the conduct of international business; or (b) an act of any person to receive (or enter into any agreement whereunder the same may or will at any time thereafter be received) any improper commission or any bribe, pay-off, kickback, pecuniary or other improper advantage with respect to the actual or potential award of a contract or other business to a third party. 2 Commitment Fee has the meaning given to it in Section 9.1(a) ( Commitment Fee ). Commitment Fee Payment Date has the meaning given to it in Section 9.1(c) ( Commitment Fee ). Common Terms Agreement has the meaning given to it in Recital(B). Conditions Precedent Documents means all agreements, certificates, notices, instruments and other documents contemplated to be delivered by the Borrower or any other person pursuant to Clause 3.1 ( Conditions Precedent to Delivery of First Drawdown Notices ) and Clause 3.2 ( Conditions Precedent to all Advances ), as applicable, of the Common Terms Agreement and the Advance Procedures. Drawdown Notice means a notice substantially in the form set out in Form 1 of Schedule 2 ( Advance Procedures ). Drawdown Schedule means the initial schedule of Advances, set out in Annex A ( Initial Drawdown Schedule ) of Schedule 2 ( Advance Procedures ) attached hereto, and thereafter any amended schedule of Advances in the form set out in Form 3 of Schedule 2 ( Advance Procedures ) in accordance with Section 5.3 ( Drawdown Schedule ) and the Advance Procedures. Environmental and Social Undertakings means the provisions of this Agreement relating to environmental or social matters, including but not limited to those matters set out in Section11.5 ( JBIC Additional Environmental Covenants ). Estimated Expenditures has the meaning given to it in Schedule 2 ( Advance Procedures ). First Advance means the first Advance made available to the Borrower in accordance with the provisions of this Agreement. Interest Period has the meaning given to it in Section 8.1 ( Duration ), except in relation to an Overdue Amount which period shall be determined in accordance with Section 8.5 ( Overdue Interest ) and the definition of “Overdue Interest Calculation Date”. Japanese Sponsors means Itochu, Kyushu and any other Sponsor that is incorporated in Japan. JBIC Commitment means the amount of USD492,000,000 to the extent not cancelled, reduced or transferred by it under the Common Terms Agreement and this Agreement. JBIC Environmental and Social Guidelines means the Japan Bank for International Cooperation Guidelines for Confirmation of Environmental and Social Considerations issued by JBIC, dated April 2012 and as in effect on the date of this Agreement. JBIC Event of Default has the meaning given to it in Clause 12.2 ( JBIC Events of Default ). JBIC Facility means the facility made available under this Agreement as described in Section2.1 ( The JBIC Facility ). 3 JBIC Facility Agent Fee Letter means the Fee Letter entered into by the JBIC Facility Agent and the Borrower. JBIC Finance Parties means, collectively, JBIC and the JBIC Facility Agent. JBIC Interest Rate has the meaning given to it in Section 8.4(a) ( Interest Rate ). JBIC Reference Banks means the principal London offices of The Bank of Tokyo-Mitsubishi UFJ, Ltd., ING Bank N.V., Mizuho Bank, Ltd., National Australia Bank Limited, Société Générale and Sumitomo Mitsui Banking Corporation, or such other financial institution as may be nominated by the JBIC Facility Agent in accordance with Section 8.7( New JBIC Reference Bank ). LIBOR means with respect to any Advances made or to be made pursuant to this Agreement, in relation to an Interest Period for any Advance or overdue amount: (a) the applicable Screen Rate for the LIBOR Period; or (b) if no Screen Rate is available for the relevant LIBOR Period the arithmetic mean of the rates (rounded upwards to four decimal places) as supplied to the JBIC Facility Agent, at its request quoted by the JBIC Reference Banks to leading banks in the London interbank market, as of 11:00 a.m. (London time) two London Quotation Days before the first day of the Interest Period of such Advance or Overdue Amount for the offering of deposits in the currency of that Advance or Overdue Amount, provided that if any such rate is below zero (0), LIBOR will be deemed to be zero (0). LIBOR Period means six (6) months with respect to any Interest Period or other relevant period, in each case without regard to the actual duration of such Interest Period or other period. Margin means one point seven percent (1.7%) per annum. Monitoring Form means a report, substantially in the form set out in Schedule1 ( Monitoring Form ), prepared by the Borrower in form and substance satisfactory to JBIC, providing the information required to assess compliance with the JBIC Environmental and Social Guidelines and the Environmental and Social Undertakings and the status and implementation and results of the Environmental and Social Management Plan. Notice of Debt Service means the notice served by the JBIC Facility Agent on the Borrower and Intercreditor Agent pursuant to Section 16.3
